EXHIBIT 21.1 AMERICAN REALTY INVESTORS, INC. SUBSIDIARIES OF THE REGISTRANT The following is a list of all subsidiaries of and partnership interests of American Realty Investors, Inc., the percentage of ownership and the state or other jurisdiction of organization or incorporation as of December 31, 2014.Partnership and limited liability company ownership includes ownership held through one or more subsidiaries. Corporations Name of Entity Ownership Jurisdiction ART Edina, Inc. 100.0% Nevada EQK Holdings, Inc. 100.0% Nevada ART Elm Fork Ranch, Inc. 100.0% Nevada ART Florentina, Inc. 100.0% Nevada ART GNB, Inc. 100.0% Nevada ART Lake Chateau, Inc. 100.0% Nevada EQK Port Olpenitz, Inc. 100.0% Nevada Halona Partners AG 100.0% Switzerland Euro Immo Invest GmbH 100.0% Germany Port Olpenitz GMBH 90.0% Germany EQK Portage, Inc. 100.0% Nevada Transcontinental Realty Acquisition Corporation (note 1) 100.0% Nevada Transcontinental Realty Investors, Inc. 15.9% Nevada Transcontinental Realty Investors, Inc. 65.0% Nevada LLC interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction ATI Mineral Holdings, LLC 35.76% Nevada Trinity East Energy, LLC 8.76% Texas EQK Holdings, LLC 100.00% Nevada EQK Texas Plaza Land, LLC 100.00% Nevada Gruppa Florentina, LLC 20.00% California Valwood Acres, LLC 100.00% Nevada Partnership interests (including direct and indirect ownership through subsidiaries) Name of Entity Ownership Jurisdiction Cross County National Associates, LP 100.00% Illinois Edina Park Plaza Associates Limited Partnership 100.00% Texas Elm Fork Ranch Partners, LTD 100.00% Texas Garden Whispering Pines, LP 100.00% Delaware Note 1:Transcontinental Realty Investors, Inc., a Nevada corporation (“TCI”), is also a subsidiary of the Registrant through the ownership of approximately 80.90% of the outstanding common stock of TCI by the Registrant and Transcontinental Realty Acquisition Corporation.A list of all subsidiaries and partnership interests of TCI is filed asexhibit 21.1to TCI’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 (the “TCI Form 10-K”) which was filed with the Commission on March 30, 2015, which exhibit is incorporated by reference herein. Note 2:Income Opportunity Realty Investors, Inc., a Nevada corporation (“IOT”), is also an indirect subsidiary of the Registrant through the ownership of approximately 81.12% of the outstanding common stock of IOT by Transcontinental Realty Investors, Inc. (see Note 1).A list of all subsidiaries and partnership interests of IOT is filed asexhibit 21.1 toIOT’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 which was filed with the Commission on March 30, 2015, which exhibit is incorporated by reference herein.
